DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 objected to because of the following informalities:  In line 9 of the claim, “comparing” should be changed to “compare.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 – 12, 15 – 16, 21 – 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 - 7, 13 and 16 - 18 of U.S. Patent No. 10743806. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the instant application is generic to claim 1 of the patent for comprising similar structures, such as a sensing arrangement that collects eye movement data of a subject, a control unit configured to compare a current intersaccadic drift velocity to a threshold drift velocity and generate an alert when the current intersaccadic drift velocity is below the threshold drift velocity by more than a threshold amount, corresponding to an indication that the subject is lying. Furthermore, claim 12 of the instant application is generic to claim 6 of the patent, because it comprises a similar limitation of the control unit further configured to calculate the current intersaccadic drift velocity of the subject from the eye movement data. Furthermore, claim 15 of the instant application is generic to claim 12 in combination with claim 9 from which it depends of the patent, because it comprises a similar limitation of comparing the eye movement data to one or more baseline measurements, wherein the one or more baseline measurements comprise one or more bio-signatures each corresponding to one of one or more response conditions. Furthermore, claim 16 of the instant application is generic to claim 13 of the patent, because it comprises a similar limitation of one of the one or more response conditions is a deceptive answer to a question. Furthermore, claim 21 of the instant application is generic to claim 1 of the patent, because it comprises similar structures, such as a sensing arrangement that collects eye movement data of a user; an alerting arrangement that produces a perceptible alert in response to receipt of an alert signal; and a control unit in electronic communication with the sensing arrangement and the alerting arrangement, the control unit configured to: extract current eye movement dynamics from the eye movement data, the current eye movement dynamics including a current intersaccadic drift velocity of the user, comparing the current eye movement dynamics to baseline eye movement dynamics, the baseline eye movement dynamics including a threshold drift velocity, identify a deceptive intent of the user when the current intersaccadic drift velocity is below the threshold drift velocity by more than a threshold amount, and send the alert signal to the alerting arrangement in response to an identification of the deceptive intent. Furthermore, claim 22 of the instant application is generic to claim 2 of the patent, because it comprises a similar limitation of the sensing arrangement includes one of a camera and a motion tracking device. Furthermore, claim 23 of the instant application is generic to claim 3 of the patent, because it comprises a similar limitation of the sensing arrangement comprises one or more sensors in electronic communication with a computing device of the user. Furthermore, claim 24 of the instant application is generic to claim 4 of the patent, because it comprises a similar limitation of the control unit is in electronic communication with the computing device and the alerting arrangement is in electronic communication with a recipient device operated by a recipient of data transmitted by the user, the alerting arrangement being configured to produce the alert on the recipient device. Furthermore, claim 25 of the instant application is generic to claim 5 of the patent, because it comprises a similar limitation of the data transmitted by the user is transmitted over a social network to which the computing device of the user and the recipient device are connected. Furthermore, claim 26 of the instant application is generic to claim 6 of the patent, because it comprises a similar limitation of the control unit is further configured to calculate the current intersaccadic drift velocity. Furthermore, claim 30 of the instant application is generic to claim 14 of the patent, because it discloses a similar method comprising similar steps of obtaining eye movement data of one or both of the subject's eyes; identifying a current intersaccadic drift velocity from the eye movement data; comparing, with a detection device, the current intersaccadic drift velocity of the eye movement data to a threshold drift velocity; and when the comparison indicates that the current intersaccadic drift velocity is below the threshold drift velocity by more than a threshold amount, corresponding to an indication that the subject is lying, delivering, with the detection device, an alert to a device associated with one or more of the subject and an administrator.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 -12, 15 – 16, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps that are analogous to mental process such as “compare a current intersaccadic drift velocity of the eye movement data to a threshold drift velocity” and “generate an alert when the current drift velocity is below the threshold drift velocity by more than a threshold amount.” The abstract idea is part of the Mathematical Concept, such as mathematical relationships converting one set of data into another form of data, and Mental Processes group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 and further clarified in the October 2019 Patent Eligibility Guidance Update issued on October 17, 2019. A full list of documents available to the public pertinent to subject matter eligibility can be found on the USPTO’s Subject Matter Eligibility website page or in the Federal Register.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer, data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity, there is no improvement to a computer or other technology, does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, and/or does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: sensing arrangement that collects eye movement data of a subject in claim 11 and detection device in claim 30.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp 119 USPQ2d at 1741.  
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by US 20150181151 A1 to Nguyen, et al. (hereinafter Nguyen), which teaches a sensing and detecting arrangement that collects eye movement data of a subject is well-known in the art [0017].  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Referring to Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. Note: claim 30 additionally recites “when the comparison indicates that the current indicates that the current intersaccadic drift velocity is below the threshold drift velocity… delivering an alert.” However, “when” makes this a conditional limitation, which is not invoked when the detection device does not detect the current intersaccadic drift velocity is below the threshold drift velocity by more than a threshold amount, therefore this step is not considered an additional element in this analysis.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing arrangement and control unit in claims 11 and 21, alerting arrangement in claim 21, and detection device in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 16 and 30 - 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because it is directed toward an apparatus, but also positively recite method steps. A claim may only be directed to one statutory category (see MPEP 2173.05(p), part II). However, an apparatus claim may contain functions related to method steps if those functions are written in a way to imply “intended use,” such as elements of the apparatus being “configured to” perform those method steps either by the structure of an element, interactions between elements, or some combination thereof. Applicant may want to review MPEP 2114 for guidance on how functional limitations are interpreted within apparatus claims.
Claim 16 is rejected for depending from the indefinite subject matter of claim 15.
Claim limitation “detection device” in the line 4 of claim 30 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although Applicant’s disclosure repeatedly references a “detection system,” it is unclear what part of this system the limitation is referring to that is configurable to compare a current intersaccadic drift velocity to a threshold drift velocity. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 31 – 36 are rejected for depending from the indefinite subject matter of claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11 – 12, 15 – 16, 30 – 32, and 35 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130139258 A1 to Tegreene (cited by Applicant) in view of US 20160022137 A1 to Wetzel, et al. (cited by Applicant, hereinafter Wetzel)
Regarding claim 11, Wetzel anticipates a system [abstract] for indicating that a subject is lying (intended use, results from the system could be interpreted by an expert to determine if a subject is lying), the system comprising:
a sensing arrangement (eye tracker 10) that collects eye movement data of the subject [0027]; and
A control unit in electronic communication with the sensing arrangement [0027], the control unit being configured to:
	compare a current intersaccadic drift velocities to a threshold drift velocity ([0036-0037], smooth pursuit gain of intersaccadic drift velocity compared to a threshold drift velocity gain of 1 in decision matrix (14) (shown in Table 1, see “Other” column), wherein a patient is diagnosed with MSA if their smooth pursuit gain is greater than 1)
Generate an alert when the current intersaccadic drift velocity is below the threshold drift velocity by more than a threshold amount, corresponding to the subject is lying (Examiner’s note: “Generate an alert when the current intersaccadic drift velocity is below the threshold drift velocity by more than a threshold amount, corresponding to the subject is lying” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because the processor is configured to generate an alert when a person monitoring the data manually activates the alert via the processor when deemed necessary, such as via a display [0045].).

Regarding claim 12, Wetzel anticipates the system of claim 11, wherein the control unit is further configured to calculate the current intersaccadic drift velocity of the subject from eye movement data (112) [0036].

Regarding claim 15, Wetzel anticipates the system of claim 11, wherein comparing the eye movement data to one or more baseline measurements [0045], wherein the one or more baseline measurements comprise one or more bio-signatures each corresponding to one of one or more response conditions [0027, 0045].

Regarding claim 16, Wetzel anticipates the system of claim 15, wherein one of the one or more response conditions is a deceptive answer to a question (this limitation is interpreted as intended use, which Wetzel meets by teaching comparing the drift velocity to a baseline comprising one or more biosignatures [0045]).

Regarding claim 30, Wetzel anticipates a method [abstract] of determining whether a subject is lying (intended use, results from the system could be interpreted by an expert to determine if a subject is lying), the method comprising:
Obtaining eye movement data of one or both of the subject’s eyes [0027];
identifying a current intersaccadic drift velocity from the eye movement data [0036]; and
Comparing the current intersaccadic drift velocity of the eye movement data to a threshold drift velocity ([0036-0037], smooth pursuit gain of intersaccadic drift velocity compared to a threshold drift velocity gain of 1 in decision matrix (14) (shown in Table 1, see “Other” column), wherein a patient is diagnosed with MSA if their smooth pursuit gain is greater than 1).
when the comparison indicates that the current intersaccadic drift velocity is below the threshold drift velocity by more than a threshold amount, corresponding to an indication that the subject is lying, delivering, with the detection device, an alert to a device associated with one or more of the subject and an administrator (the term “when” makes this a conditional limitation, which is not invoked when the detection device does not detect the current intersaccadic drift velocity is below the threshold drift velocity by more than a threshold amount; Wetzel does not detect when a subject is lying, therefore the condition required to invoke the conditional limitation is not invoked).

Regarding claim 31, Wetzel anticipates the method of claim 30, wherein the threshold drift velocity is part of one or more bio-signatures each corresponding to one of one or more response conditions [0036-0037].

Regarding claim 35, Wetzel anticipates the method of claim 30, further comprising comparing the eye movement data to a bio-signature comprising a pattern indicative of a state of stress ([0008], such as stress on the body caused by a neurological disease or disorder); and
when the comparison indicates that the bio-signature is present in the eye movement data, corresponding to an indication that the subject is lying, delivering, with the detection device, the alert to a device associated with one or more of the subject and an administrator (the term “when” makes this a conditional limitation, which is not invoked when the device does not detect an indication that the subject is lying, which the device of Wetzel does not seem able to detect anyway, therefore the condition required to invoke the conditional limitation is not invoked).

Allowable Subject Matter
Claims 21 - 29 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
Claim 21 comprises allowable subject matter comprising a control unit configured to identify a deceptive intent of a user when a current intersaccadic drift velocity is below the threshold drift velocity by more than a threshold amount, in combination with the other limitations of claim 21. The closest prior art of record, Wetzel, does not teach a control unit configure to identify a deceptive intent of a user.
Claims 22 – 29 would be allowable for depending from the allowable subject matter of claim 21.
Claims 32 – 34 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 32 comprises allowable subject matter comprising one of the one or more response conditions is a deceptive answer to a question. The closest prior art of record, Wetzel, does not teach answering questions.
Claim 33 comprises allowable subject matter comprising obtaining baseline eye movement data during one of a known deceptive condition or a known non-deceptive condition; and calculating the threshold drift velocity from the baseline eye movement data. The closest prior art of record, Wetzel, does not teach obtaining baseline eye movement data during one of a known deceptive condition or a known non-deceptive condition.
Claim 34 would be allowable for depending from claim 33.
Claim 36 comprises allowable subject matter comprising a subject responding to a question, in combination with the other limitations of the claim. The closest prior art of record, Wetzel, does not teach identifying he current intersaccadic drift velocity when responding to a question.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5564433 A and US 5957859 A are mentioned because they disclose methods for deception detection comprising determining a baseline condition by collecting physiological data from a subject or subjects giving a known truthful or false statement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791